Citation Nr: 0913256	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-39 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1805 for a child 
born with spina bifida. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1961 to June 
1973.  The appellant is the Veteran's biological son, for 
whom benefits are sought. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Denver, Colorado, which denied entitlement to the benefit 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant, through his parents/guardians if further action is 
required.


REMAND

After a thorough review of the claims file, the Board 
determines that a remand is required for further evidentiary 
development in this case.  Specifically, the record contains 
contradictory evidence regarding whether the appellant has 
accurately been  diagnosed with any form or manifestation of 
spina bifida.  As the diagnosis of this disability is a 
threshold determination that must be made before benefits may 
be granted, the Board determines that a medical examination 
and associated opinion is necessary to establish the nature 
of the appellant's disability.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  

Finally, adequate notice under 38 U.S.C.A. § 5103 (West 
2002), 38 C.F.R. § 3.159 (2008), and relevant case law has 
not been provided as it pertains to the claim for 
compensation for spina bifida.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Corrective notice should 
be provided.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall send a letter to 
the Veteran (as the parent and guardian 
of the appellant) providing notice of 
the information and evidence necessary 
to substantiate a claim for 
compensation for spina bifida, to 
include the rating criteria by which a 
level of payment is established and the 
process by which an effective date is 
assigned, as described by 38 C.F.R. 
§ 3.814 (2008).  

2.  The RO/AMC shall schedule the 
appellant for a VA Compensation & 
Pension examination for spina bifida.  
The examiner is asked to review the 
claims file in its entirety, conduct 
any necessary tests or diagnostic 
studies, and render an opinion as to 
whether it is more likely than not that 
the appellant exhibits any form or 
manifestation of spina bifida.  If the 
appellant's condition is diagnosed as 
spina bifida occulta, the examiner must 
so specifically state.  

3.  The RO/AMC shall, thereafter, 
readjudicate the issue on appeal.  If 
the determination remains unfavorable 
to the appellant, he should be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
appellant must be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


